DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see p. -, filed 4/24/2022, with respect to Claims 1-20, have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn.
Applicant argues that “Hack does not teach or suggest the idea of inserting a partial scanning sequence into the global scanning sequence to obtain another scanning sequence. Instead, by Hack, different numbers of scan lines are controlled to be updated to realize different frame rates. Thus, the implementation of different frame rates in Hack is different from the implementation of different frame rates in the present disclosure.” (Remarks, p. 10) and “Hence, Shi at most discloses a frame interpolation algorithm to display different image data for different display regions. However, nowhere of Shi teaches or suggests that a first scanning sequence used for scanning the first area is obtained by inserting a partial scanning sequence which indicates that pixel units in the first area are scanned row by row and pixel units in the second area are not scanned into a global scanning sequence which is used for scanning the second area.” (p. 11).
In reply, the Examiner agrees.

Allowable Subject Matter
Claims 1, 4-10, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 4/24/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 10 and 20 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Hack, Shi) teaches controlling frame rate of display screen based on areas. However, the closest art fails to teach “determining a first partial scanning sequence corresponding to the first area based on the boundary location of the first area. wherein the first partial scanning sequence indicates that pixel units in the first area are scanned row by row and pixel units in the second area are not scanned; and inserting the first partial scanning sequence into a global scanning sequence corresponding to all display areas of the display screen to obtain the first scanning sequence.” in combination with the remaining aspects of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611